Citation Nr: 0008290	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  99-03 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
due to partial subluxation of lumbosacral facets with 
degenerative joint and disc disease, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1946 to February 
1948.

In the veteran's substantive appeal, dated in January 1999, 
the veteran indicated that he desired a hearing at his local 
regional office (RO) before a member of the Board of 
Veterans' Appeals (Board).  Thereafter, in a letter to the 
veteran dated in March 1999, the RO requested that the 
veteran confirm his hearing request, and a written response 
to this request by the veteran that same month indicates that 
it was not his intention to request any hearing at the time 
he completed his substantive appeal, but that if a hearing 
was "desired by your Department," he was apparently 
prepared to cooperate.  In a February 2000 letter to the 
veteran, the Board sought clarification as to whether the 
veteran wanted to attend a hearing before the Board, and 
advised the veteran that if he did not respond to the letter 
within thirty days from the date of the letter, the Board 
would assume that the veteran still wanted a hearing before a 
member of the Board at the RO.  The Board received a response 
from the veteran in March 2000, in which he indicated his 
desire to attend a hearing before a member of the Board at 
the RO. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should arrange for the veteran 
to have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




